Citation Nr: 1613387	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  09-47 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure and as secondary to service-connected diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970 and from July 1970 to November 1978.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

The Board remanded the appeal in March 2014 to obtain outstanding VA treatment records and VA examinations.  This was accomplished, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran had combat service in the Republic of Vietnam.

2.  PTSD is shown by a VA psychologist to be related to verified combat stressors.

3.  The Veteran had active service in the Republic of Vietnam and is, therefore, presumed to have been exposed to an herbicide agent in service.

4.  The Veteran does not have currently diagnosed ischemic heart disease or coronary artery disease.  






CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD with depression are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107, 5121 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for service connection for ischemic heart disease, to include coronary artery disease, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107, 5121 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.303, 3307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued October 2007 and December 2009 notice letters which met the VCAA notice requirements.  

VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes service treatment records, service personnel records, lay statements, VA medical records, and VA examinations.  The Board remanded the appeal in March 2014 for a VA psychiatric examination and a VA heart examination.  The Board finds that the May 2014 VA examinations obtained adequately address the Veteran's current psychiatric and cardiac diagnoses, adequately address questions asked on remand, and include adequate rational for the opinions rendered based on the evidence of record and the examiner's own medical expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations to address the Veteran's claimed disabilities have been met.  
38 C.F.R. § 3.159(c)(4).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Ischemic heart disease, coronary artery disease, PTSD, and depression are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 
38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.  

If VA determines that a veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor. 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  

If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators. 

The law provides that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos v. Peake, 22 Vet. App. 329 (2008); 38 C.F.R. § 3.304(f)(3). 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

Personality disorders are considered congenital or developmental defects and, therefore, generally are not diseases or injuries for the purposes of service connection.  38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, if a disease or injury is superimposed over the congenital or developmental defect during service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310(b)  provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder.

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2015); 38 C.F.R. § 3.307(a)(6)(iii)  (2015).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e) (2015).  Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  Id at Note 3. 

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a) (6)(iii). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection Analysis for PTSD

The Veteran contends that PTSD is due to combat service in the Republic of Vietnam, and reported in a March 2008 statement that his unit came under heavy mortar and rocket attacks in February 1969 while stationed in Phan Thiet, Vietnam.    The Board finds that the Veteran's identified stressors are related to combat or to a fear of hostile military or terrorist activity.  After a review of all the evidence, the Board finds that the Veteran has a current diagnosis of PTSD which is shown by a VA psychologist to be related to a verified combat stressor.  As noted above, the Veteran has identified exposure to heavy mortar and rocket attacks in service and during VA mental health treatment in February 2008, the Veteran identified in-service stressors related to being in direct combat and witnessing the deaths of many of his friends.  

The Veteran's DD Form 214 and personnel records show that he served from September 1968 to August 1969 in the Republic of Vietnam during the Vietnam War.  The Veteran served as a cannon crewman or cannoneer with an Army artillery unit.  Personnel records show that the Veteran had a fragment wound to the right hand in July 1969.  A DD Form 215 shows that the Veteran was awarded a Purple Heart.  The record shows that the Veteran was involved in combat, as evidence by his duties as a cannoneer in an artillery unit and the award of a Purple Heart, and the Board finds that the in-service stressors reported by the Veteran are consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) and (b) (West 2015) and 38 C.F.R. § 3.304(d) (2015).  Accordingly, the Board finds that the Veteran's lay statements are sufficient to verify the occurrence of his claimed combat stressors.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

After a review of all the evidence, lay and medical, the Board finds that the evidence is at least in equipoise on the questions of whether the Veteran has PTSD, and whether such disorder was incurred in service.  Service treatment records do not reflect treatment for a qualifying acquired psychiatric disorder in service.  
Service treatment records show that the Veteran was treated in October 1978, just prior to service separation, for a diagnosis of chronic alcoholism.  The treatment reported noted that there was no other history of psychiatric treatment.  Post service treatment records show that the Veteran was diagnosed with chronic anxiety just after service during a March 1979 VA general medical examination.  VA treatment records also identify an August 1987 diagnosis of minor situational anxiety.  

The Board finds that there is both favorable and unfavorable evidence with respect to whether the Veteran has a current diagnosis of PTSD related to an identified in-service stressor.  VA treatment records show that the Veteran was referred for a PTSD evaluation in January 2008 by his VA psychologist due to symptoms of depression and anxiety.  He was diagnosed with chronic PTSD and depression in February 2008.  During the evaluation, the Veteran identified service in Vietnam from 1968 to 1969.  He reported being in direct combat and witnessing the deaths of many of his friends.  The February 2008 PTSD diagnosis was rendered by a VA psychologist based on the Veteran's combat related-stressor, and the evaluation included a discussion of relevant PTSD symptoms.  VA treatment records show that the Veteran continued to receive psychiatric treatment at VA and attended both group and individual therapy sessions for PTSD from 2008 to 2011.  

During the course of treatment in November 2009, the Veteran's psychologist stated that there is no question, based on continuous assessment and interaction with the Veteran, that he meets the diagnostic criteria for chronic PTSD.  In the November 2009 evaluation, the VA psychologist continued to identify PTSD symptoms related to the Veteran's combat trauma.  In this case, the Veteran's VA treating psychologist diagnosed the Veteran with PTSD related to his combat stressors.  Because the Veteran is shown to have engaged in combat with the enemy, the Board finds that his lay statements are sufficient to verify the occurrence of his claimed combat stressors.  

The evidence against the Veteran's claim includes September 2009 and May 2014 VA examinations, which fail to identify a diagnosis of PTSD or other qualifying acquired psychiatric disorder.  A September 2009 VA examiner indicated that the Veteran had "no diagnosis (provisional)," to rule out adjustment disorder with mixed anxiety and depressed mood.  The VA examiner indicated that the Veteran's psychological testing results were inconsistent with a diagnosis of PTSD, and reasoned that the results of objective testing did not conform to the DSM-IV guidelines for the diagnosis of PTSD in the context of an external incentive.  The VA examiner stated that the previous diagnosis of PTSD was confirmed in a clinical context where different diagnostic guidelines apply, and appear to have been based predominantly on his subjective report of symptoms.  

The Board finds that the September 2009 VA opinion is inadequate as it appears to discount the Veteran's subjectively identified symptoms of PTSD based on the presence of an external incentive; however, the Board finds that the Veteran has been credible and consistent in identifying his in-service stressor, symptoms, and treatment history in this case.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that the Board may not rely on a medical opinion in which it is determined that a veteran's lay statements lack credibility solely because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336, 1337 (Fed. Cir. 2006).

While the September 2009 VA examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD, reasoning that the prior VA diagnosis was confirmed in a clinical context where different diagnostic guidelines apply, the Board finds that the Veteran's initial February 2008 VA diagnosis of PTSD and subsequent evaluations for PTSD shown in treatment records were based on the DSM-IV guidelines, the same diagnostic guidelines used by the September 2009 VA examiner.  Insomuch as the diagnosis was stated to be based predominantly on clinical symptoms identified by the Veteran, the Board finds that a psychiatric diagnosis is necessarily based on clinical symptoms either reported during examination, or observed by the treating psychiatrist or psychologist.  There is no indication that the Veteran has not been credible in identifying and reporting his symptoms in this case, and thus, the reported symptomatology cannot be discounted.  While the September 2009 VA examiner referenced "objective testing" results for PTSD, the examination report did not identify or refer to any specific testing that was conducted outside of the Veteran's mental status examination and the records shows that mental status examinations were also conducted during the course of the Veteran's VA psychiatric treatment.  

A May 2014 VA examination shows that on self-report measures, the Veteran endorsed moderate symptoms of anxiety and mild depression.  The VA examiner stated, in regard to his combat experiences in Vietnam, that the Veteran appeared to have sub-clinical symptoms which do not fully meet criteria for PTSD.  He did not report symptoms sufficient in number, duration, or intensity to support a diagnosis of PTSD.  Symptoms of depression and anxiety that the Veteran experienced during service likely reflected an adjustment disorder in response to the then-current environmental stressor (marital problems).  The VA examiner stated that his symptoms, currently, were sub-clinical and did not meet criteria for any mental health disorder as there was no clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Board finds that the May 2014 VA opinion, indicating that the Veteran did not have a current psychiatric diagnosis at the time of examination is probative, as PTSD symptoms were stated to be subclinical, in number, duration, and intensity.  The Board finds that the VA examiner provided adequate reasons and bases for the opinion.  The Board finds that this diagnosis tends to be consistent with findings in VA treatment records, which showed improvement in the Veteran's PTSD symptoms, and the Veteran stopped receiving treatment for PTSD in 2011.  

While the May 2014 VA examination shows that the Veteran did not meet the criteria for any mental health diagnosis at the time of examination, the Board finds that the Veteran, nonetheless, has a current diagnosis of PTSD and depression for VA purposes.  The United States Court of Appeals for Veterans Claims (CAVC) held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet.App. 319, 312 (2007).  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  Id.  

The Board finds that the VA diagnoses of PTSD and depression from 2008 to 2011 provided by the Veteran's treating VA psychologist, when considered with VA mental health treatment records which identify continuous mental health treatment for approximately three-years duration, is probative as it was based on an accurate factual background, a discussion of the Veteran's combat service, and psychiatric evaluation of the Veteran.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion").  The VA psychologist has provided a diagnosis of PTSD related to the Veteran's combat service and indicated in November 2009 that the Veteran continued to have a diagnosis of PTSD.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has currently diagnosed PTSD related to verified combat service during the Vietnam War.

VA treatment records identify diagnoses of depression in addition to PTSD, but it does not appear, from the record, that depression is separate or distinct from the diagnosis of PTSD. See 38 C.F.R. § 3.102 (2015); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so, but may not disregard such evidence of differentiation in the record).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD with depression have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Service Connection Analysis Ischemic Heart Disease

The Veteran contends that he has a current heart condition, to include ischemic heart disease and coronary artery disease, secondary to service-connected diabetes mellitus or in-service herbicide exposure.  The Veteran's DD Form 214 and personnel records show that he had active service in the Republic of Vietnam.  He is, therefore, presumed to have been exposed to an herbicide agent in service.

Service treatment records do no identify any symptoms, diagnoses, or treatment related to a heart condition and an October 1978 chest x-ray and electrocardiogram (EKG), conducted just prior to separation, were normal.  

The Board finds that the weight of the evidence shows that the Veteran does not have currently diagnosed ischemic heart disease or coronary artery disease.  A February 2008 VA examination for diabetes mellitus, heart, and peripheral nerve conditions noted that an EKG revealed normal sinus rhythm with anterior vascular block and an echocardiogram showed left ventricular hypertrophy.  The Veteran was diagnosed with coronary artery disease, less likely as not caused by or related to service-connected diabetes.  A February 2008 addendum to the VA examination, provided by a different VA examiner, shows a diagnosis of severe concentric left ventricular hypertrophy, more likely than not caused by or related to concentric hypertension.  The diagnosis of coronary artery disease was not noted in the addendum.  

An April 2008 treatment report showed that the Veteran had elevated blood pressure and diabetes, noting that he was "at risk" for coronary artery disease.  A diagnosis of coronary artery disease was not shown in the Veteran's problem list.  

A May 2008 VA treatment note referenced findings of left ventricular hypertrophy and mitral valve narrowing from the February 2008 echocardiogram and VA examination.  In light of these findings, additional diagnostic testing in the form of a chemical stress test and EKG were ordered.  A June 2008 consent form informed the Veteran that the radionuclide stress test was performed to help detect blockages in the coronary arteries and assess the severity of any such blockages.  Results of the June 2008 diagnostic stress test showed no ischemic ST changes, and the Veteran was stated to be negative for ischemia by EKG criteria.  Ischemic heart disease and coronary artery disease were not diagnosed at that time.  Thus, while the Veteran was diagnosed with coronary artery disease during a February 2008 VA examination, additional testing in the form of a radionuclide stress test and EKG did not confirm the diagnosis of coronary artery disease or ischemic heart disease and the Board finds that these confirmatory diagnostic studies, performed by the Veteran's treating cardiac physicians, provide the more probative evidence with regard to the Veteran's diagnosis in this case.  

The Board finds that the June 2008 findings are further supported by later diagnostic studies which continue to show that the Veteran does not have a currently diagnosed ischemic heart disease or coronary artery disease.  A February 2010 VA examination shows that the Veteran had chest pain with no evidence of ischemic heart disease.  Diagnostic testing included an echocardiogram.  A February 2010 VA treatment report identified mild left ventricular hypertrophy shown on the echocardiogram.  

A July 2011 VA examination showed no history of ischemic heart disease or coronary artery disease, and a July 2011 echocardiogram showed normal sinus rhythm without evidence of infarction.  Cardiac hypertrophy was stated to be less likely than not caused by or related to ischemic heart disease.  A July 2011 VA cardiac treatment report noted left ventricular hypertrophy and aortic valve sclerosis without stenosis and trivial insufficiency.

Pursuant to the Board's March 2014 remand, the Veteran was afforded an updated VA examination in May 2014 to further clarify whether he had a current diagnosis of ischemic heart disease or coronary artery disease.  A May 2014 VA examination included diagnostic testing via echocardiogram.  The Veteran was noted to have left ventricular hypertrophy with no functional impairment.  This was stated to be an incidental finding on the echocardiogram, and was not ischemic heart disease.  The VA examiner opined, based on diagnostic testing that day and a review of the evidence, to include the June 2008 VA stress test, that there has been no evidence of coronary artery disease on any objective testing.  Insomuch as left ventricular hypertrophy was identified, the VA examiner indicated that it was not related to service or secondary to service-connected conditions. 

The Board finds that the Veteran does not have currently diagnosed ischemic heart disease or coronary artery disease.  While the Veteran was diagnosed with coronary artery disease during a February 2008 VA examination, contemporaneous studies conducted in June 2008, which included a radionuclide stress test and EKG, did not confirm such a diagnosis.  Subsequent VA treatment records do not identify a diagnosis or treatment for ischemic heart disease or coronary artery disease, and VA examinations dated in February 2010, July 2011, and March 2014 showed no ischemic heart disease or coronary artery disease based on additional diagnostic testing.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the instant case, the weight of the evidence shows that the Veteran does not have diagnosed ischemic heart disease or coronary artery disease.  Accordingly, service connection is not warranted, on a direct, secondary, or presumptive basis.  

While VA examinations and VA treatment records identify a finding of left ventricular hypertrophy, this was shown, by a February 2008 VA medical opinion, to be secondary to non-service connected hypertension.  The May 2014 VA examiner noted that the left ventricular hypertrophy was an incidental finding on the echocardiogram and was not an ischemic heart disease.  The VA examiner also opined that left ventricular hypertrophy was less likely than not caused by, related to, or worsened beyond a natural progression by service or service connected conditions.  The Board finds that the May 2014 opinion with regard to left ventricular hypertrophy is probative as it was based on a review of the record, to include reference to pertinent treatment records and diagnostic studies for heart disease, and was based on the VA examiner's own medical expertise.  

The Veteran does not have currently diagnosed ischemic heart disease or coronary heart disease, and left ventricular hypertrophy is not otherwise shown to be related to service or service-connected disabilities.  For these reasons, the Board finds that service connection for a claimed heart condition is not warranted.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b)  regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for PTSD with depression is granted.

Service connection for ischemic heart disease, to include coronary artery disease, is denied.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


